OPINION UPON RE-HEARING.
Opinion by
Lewis, C. J.
In our former opinion in this case we affirmed the judgment of the Court beloiv, because we discovered no evidence in the record to show that there was any agreement or understanding between Haynes and Gentry that the mortgage held by Tritle should be assigned as security for the money loaned by Gentry to discharge it, and upon the finding by the Court, from which it was inferrable that there was no such agreement. But upon the re-hearing, our attention is called to the fact that the defendant, by his answer, admits that the mortgage was in fact assigned to Gentry, the plaintiff’s assignor, for the purpose of securing to him the repayment of the money loaned by him. This fact escaped our attention upon the original examination of the case, but since our attention is called to it, we observe that the admission of the assignment is full and complete, and therefore the plaintiff is entitled to a sale of the mortgaged premises to satisfy his judgment. The stipulation between the parties that judgment might be entered for a certain sum of money is no waiver of the right to foreclose the mortgage. The stipulation, as we look upon it, is merely a settlement of the amount which was legally due the plaintiff, and not a waiver of his right to a decree of foreclosure. Neither would the finding of fact by the Court below prevail against the admission of the answer. The findings of. fact are subordinate to the admissions of the parties litigant *57in tbeir pleadings. The Court below will therefore order a sale of the mortgaged premises, to satisfy the judgment rendered in favor of the plaintiff.